Citation Nr: 0738234	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for osteochondroma of 
the posterior aspect of the proximal right tibia.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right shoulder 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right hip 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In August 2007, the veteran 
testified at a Travel Board hearing.

The issue of service connection for a left shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not demonstrate moderate recurrent 
subluxation or lateral instability of the right knee or 
painful or limited motion on flexion or extension of the 
right knee.

2.  In a May 2003 rating decision, the RO denied service 
connection for low back, right hip, and right shoulder 
disabilities.  A notice of disagreement was not received 
within the subsequent one-year period.

3.  Evidence submitted since the RO's May 2003 rating 
decision with regard to service connection for a right 
shoulder disability, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.

4.  Evidence submitted since the RO's May 2003 rating 
decision with regard to the issue of service connection for 
low back and right hip disabilities, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
therefore raises a reasonable possibility of substantiating 
the claim.

5.  Currently diagnosed degenerative disc disease of the low 
back at L5-S1 is related to service-connected right leg 
disability.

6.  Currently diagnosed degenerative changes of the right hip 
are related to service-connected right leg disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for osteochondroma 
of the posterior aspect of the proximal right tibia are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2007).

2.  The RO's May 2003 rating decision, the RO which denied 
service connection for low back, right hip, and right 
shoulder disabilities is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006).

3.  New and material evidence has not been received since the 
RO's May 2003 rating decision as to the issue of service 
connection for a right shoulder disability; thus that claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006), 38 C.F.R. § 3.156 (2007).

4.  New and material evidence has been received since the 
RO's May 2003 rating decision as to the issues of service 
connection for low back and right hip disabilities; thus 
those claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2006), 38 C.F.R. § 3.156 (2007).

5.  Degenerative disc disease of the low back at L5-S1 is 
proximately due to the service-connected right leg 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).

6.  Degenerative changes of the right hip are proximately due 
to the service-connected right leg disability.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2005 fully satisfied the duty to notify 
provisions to include with regard to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in June 2005 and September 2006.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected right leg 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Increased Rating for Right Leg Disability

In a December 1970 rating decision, service connection was 
granted for bony exostosis at the proximal end of the right 
tibia.  A noncompensable rating was assigned effective 
OCotber1970.  In an October 1978 rating decision, a temporary 
total rating was assigned from February 1978 through April 
1978, and then a 10 percent rating was assigned effective May 
1978.  In June 1999 and May 2003, the 10 percent rating was 
confirmed and continued.  The disability is currently 
characterized as osteochondroma of the posterior aspect of 
the proximal right tibia and is rated under DC 5257.

In March 2005, correspondence was received from the veteran 
in which he requested an increased rating.  

In conjunction with his claim, a VA examination was conducted 
in June 2005.  At that time, the veteran complained of pain 
and fatigue in his right calf.  Physical examination revealed 
full range of motion of the right knee.  McMurray's and 
Lachman's tests were negative.  Posterior Drawer test was 
also negative.  Varus and valgus stress tests were negative.  
There was no meniscal tenderness or joint line tenderness.  
There was no patellofemoral crepitus.  The veteran had some 
tenderness to palpation at the posterior aspect of the tibia.  
X-rays revealed a posterior osteochondroma.  

In September 2006, the veteran was afforded another VA 
examination.  The veteran exhibited normal sensation 
throughout the bilateral lower extremities down into the feet 
with no deficit noted.  Motor examination of the thigh 
muscles revealed that they were appropriately developed.  
They appeared symmetric from right to left in circumference.  
The veteran had normal tone and 5/5 strength in his hip 
flexors, hamstrings, and quadriceps.  The veteran had 5/5 
function in his tibialis anterior, gastroc soleus complex, 
and his toe flexors, and extensors.  His deep tendon reflexes 
at his knees were 4+ and quite brisk and overly reactive.  He 
also had 3+ or 4+, Achilles, ankle jerk, and two beats of 
clonus at his ankle.  

In written correspondence and at his Travel Board hearing, 
the veteran related that his right leg pain did not really 
affect his range of motion or stability, but caused 
stiffness.  The veteran related that he did not have 
swelling, but tended to favor his left leg.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, if 
VA's adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet.App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet.App. 211, 216-17 (2007).  In Hart V. 
Mansfield, __ Vet. App. __ (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran has been assigned a 10 percent rating under DC 
5299-5257.  Diagnostic Code 5257 provides for assignment of a 
10 percent rating when there is slight recurrent subluxation 
or lateral instability; a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating when there is severe recurrent subluxation 
or lateral instability.  3 8 C.F.R. § 4.71a, Diagnostic Code 
5257.

In a precedent opinion, VA's General Counsel concluded that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under DCs 5003 and 5257. See 
VAOPGCPREC 23-97.  In this case, arthritis as well as 
instability are not shown.  Nevertheless, DC 5260 provides 
for a 10 percent evaluation where flexion is limited to 45 
degrees; a 20 percent evaluation where flexion is limited to 
30 degrees; and 30 percent evaluation where flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Under DC 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.  A separate rating for 
limitation of extension and for limitation of flexion may be 
assigned.  VAOPGCPREC 9-2004.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion. 3 8 C.F.R. § 4.71, Plate 
II.

The veteran is competent to report pain in his knee and calf 
as well as stiffness.  The objective medical evidence 
confirms tenderness to palpation at the posterior aspect of 
the tibia.  However, the veteran demonstrates full range of 
motion in all directions with no pain, as well as no 
instability or subluxation.  Specifically, the veteran did 
not exhibit pain when the right knee was manipulated on 
examination.  The veteran is receiving a 10 percent rating.  
Even considering the directives of DeLuca, the Board finds, 
however, that an increased rating is not warranted based on 
the clinical findings.  The veteran does not demonstrate 
moderate recurrent subluxation or lateral instability 
required for a higher rating under DC 5257.  Likewise, 
although the veteran complains of pain generally in his calf 
and knee, he did not exhibit pain on motion or limitation of 
motion on flexion or extension of the right knee.  He only 
has tenderness on his tibia which is compensated by the 10 
percent rating.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  


New and Material Evidence to Reopen the Claims of Service 
Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

In a May 2003 rating decision, the RO denied service 
connection for low back, right hip, and right shoulder 
disabilities.  The basis of the denial was that there was no 
medical nexus evidence relating low back, right hip, and 
right shoulder disabilities to service or to service-
connected right leg disability.  A notice of disagreement was 
not received within the subsequent one-year period.  
Therefore, the RO's May 2003 rating decision, the RO which 
denied service connection for low back, right hip, and right 
shoulder disabilities is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).


New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of the following.  The veteran underwent a June 2005 VA 
examination.  The VA examiner opined that degenerative 
changes of the left shoulder were not caused by or a result 
of the osteochondroma of the right tibia and neither was his 
back pain.  A private August 2006 opinion of F.S., M.D., was 
received in which this physician opined that the veteran's 
low back and right hip disabilities were related to the right 
leg disorder, accompanied by supporting clinical records.  
The veteran underwent another VA examination in 
September 2006 in which a VA examiner opined that the veteran 
had degenerative disc disease of L5-S1 with associated 
radiculopathy into the right lower extremity which appeared 
to be a pattern which would be expected in a normal 
degenerative sequence of back pain and in which it would be 
speculative to opine that it was directly related to his 
inservice injury.  The examination report also showed that he 
had right hip degenerative changes.  The VA examiner 
indicated that the veteran was otherwise normal with regard 
to the right hip.  The right shoulder was examined, but the 
findings were negative.  

In sum, the evidence received since the RO's May 2003 rating 
decision with regard to service connection for a right 
shoulder disability, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.  The additional medical evidence 
only revealed normal findings regarding the right shoulder.  
There was no diagnosed right shoulder disorder and there is 
no additional competent evidence relating any current 
disability to service or to service-connected right leg 
disability.  Thus, the prior evidentiary defect was not 
cured.  Thus, new and material evidence has not been received 
since the RO's May 2003 rating decision as to the issue of 
service connection for a right shoulder disability; thus that 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

However, the evidence received since the RO's May 2003 rating 
decision with regard to the issue of service connection for 
low back and right hip disabilities, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
therefore raises a reasonable possibility of substantiating 
the claim.  The private examiner related both the current low 
back and right hip disabilities to the service-connected 
right leg disability.  Thus, this cures the prior evidentiary 
defect which was present at the time of the May 2003 final 
decision.  

Service Connection for Low Back and Right Hip Disabilities

With regard to the low back and right hip disabilities, the 
veteran contends that they are related to service or to the 
service-connected right leg disability due to his tendency to 
ambulate with an altered gait.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve a simple diagnosis.  See Jandreau.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  Further, there is no competent medical evidence 
which provides a medical opinion etiologically relating 
currently diagnosed degenerative disc disease of the low back 
and degenerative changes of the right hip to service.  Thus, 
service connection may not be granted on a direct basis as 
the criterion of competent evidence of a nexus between 
service and current disabilities is not shown.  

However, secondary service connection has also been claimed.  
The medical evidence with regard to secondary service 
connection is in conflict.  

As noted, a VA examiner opined that it would be speculative 
to relate any current low back and right hip disabilities to 
the service-connected right leg disability.  Further, the 
examiner opined that currently diagnosed degenerative disc 
disease of the low back at L5-S1 was part of the degenerative 
process.  However, the veteran's private physician opined 
otherwise.  He opined that the low back and right hip 
disabilities are in fact a result of the crushing right leg 
injury, specifically, it is more likely than not that the low 
back and right hip disabilities are proximately due to the 
right leg disability, which was incurred on active duty.  The 
private physician cited to pertinent inservice findings and 
included copies of the service medical record and private 
clinical records which he considered when drawing his 
conclusion.  In addition, he indicated that he has been the 
veteran's treating physician for years.  

In sum, in this case there is a service-connected disease or 
injury: degenerative disc disease of the low back at L5-S1 
and degenerative changes of the right hip.  The next issue is 
whether there is disability that is due to the service 
connected disease or injury.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The 
failure of the physician to provide a basis for his or her 
opinion goes to the weight or credibility of the evidence.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Both the VA examiner and the private physician reviewed 
pertinent medical records.  Both of these medical 
professionals examined the veteran.  The VA examiner felt it 
was speculative to provide a medical conclusion that current 
disability was related to the service-connected right leg 
disability.  However, this examiner provided explanation as 
to why the low back disability was not so related.  The 
private examiner provided a contradictory opinion.  He also 
provided his explanation.  He also has a history of treating 
the veteran for several years and, thereby, has a more 
intimate knowledge of the veteran's disability picture.

The Board attaches significant probative value to both 
opinions based on the review of the respective review of the 
pertinent records, examination of the veteran, credentials of 
the examiner, and opinions provided.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

Because there are two probative medical opinions in conflict 
which are both probative, the Board finds that the medical 
evidence of record is in relative equipoise as to the matter 
of whether currently diagnosed low back and right hip 
disabilities are related to the veteran's service-connected 
right leg disability.  Indeed, it could very well be argued 
that the private physician's opinion has greater probative 
value because of his familiarity with the veteran's medical 
history and disabilities on appeal.  The evidence in this 
case is so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, secondary service connection for degenerative 
disc disease of L5-S1 of the low back and degenerative 
changes of the right hip are warranted.


ORDER

An increased rating for osteocondroma of the posterior aspect 
of the proximal right is denied.  

The application to reopen the claim of  service connection 
for a right shoulder disability is denied.  

Service connection for degenerative disc disease of the low 
back at L5-S1 is granted.

Service connection for degenerative changes of the right hip 
is granted.


REMAND

With regard to the issue of service connection for a left 
shoulder disability, the April 2005 VCAA letter indicated 
that this issue was previously denied in a final RO decision.  
This issue has not been the subject of a prior final 
decision.  In addition, the VCAA letter did not properly 
address direct service connection.  The veteran's claim of 
service connection for a left shoulder disability was denied 
on a direct and on a secondary basis.  In his VA Form 9, the 
veteran stated that he was seeking direct service connection.  
At his Travel Board hearing, the veteran also made general 
allegations regarding secondary service connection.  

Thus, the VCAA letter must include both direct and secondary 
service connection notice.  

Although the September 2006 VA examination did not yield a 
diagnosis of a left shoulder disorder, this does not 
eliminate the necessity of providing the veteran with 
appropriate VCAA notification.  Accordingly, the appropriate 
actions should be taken to ensure that the directives of VCAA 
have been followed. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of service connection for a left 
shoulder disability, on a direct basis, and 
secondary to pertinent service-connected 
disability(ies).  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).    

2.  The AMC should then readjudicate the 
claim for service connection for a left 
shoulder disability on its merits and in 
light of all of the evidence of record.  If 
the issue remains denied, the veteran should 
be provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


